The lower court arrived at the quantum of damages in the following language:
"As to the quantum of damages in the case of Paul Odom et al v. Samuel A. (Jinks) Ware, the testimony shows that Elton Austin Odom received a fracture of the right thumb, the thumb being almost torn from the hand, and that he received a cut on the right forearm which severed the small tendon, necessitating the sewing together of the tendon and wound; and also received a small wound in front of the left ear, both of which required stitches. The doctor and hospital bills were $140.00, and, according to Dr. C.O. Wolff's testimony, the thumb has never entirely healed and at this time has some limitation of motion, and it would require further medical treatment which, in his opinion, would cost Two or Three Hundred Dollars, to make the thumb have its normal use. The testimony of Dr. Wolff shows that Elton Austin Odom was treated about three months and that he suffered severe pain. From all the circumstances, the court considers an award of $1750.00 in favor of the minor, Elton Austin Odom; and the plaintiff, Paul Odom, should have judgment for $140.00, hospital and doctor's bills, and $200.00, the amount it will require for further treatment of Elton Austin Odom.
"Therefore, there will be judgment in favor of the minor, Elton Austin Odom, and against the defendant in the sum of $1750.00; and judgment in favor of the plaintiff, Paul Odom, and against the defendant, Samuel A. (Jinks) Ware, in the sum of $140.00, doctor and hospital bills; and $200.00 additional expenses that will be required to have Elton Austin Odom's thumb treated."
For the reasons assigned in Asberry Bolin Greer et ux. v. Samuel A. (Jinks) Ware, 187 So. 842, decided by us this day, the judgment of the lower court is affirmed, with costs.